Citation Nr: 1808469	
Decision Date: 02/09/18    Archive Date: 02/20/18

DOCKET NO.  16-56 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an effective date prior to February 20, 2015, for the assignment of a 30 percent disability rating for service-connected residual scars of the head, face, and neck associated with skin cancer (hereafter "skin condition.")  


REPRESENTATION

Veteran represented by:	Douglas E. Sullivan, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. Stevens, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1952 to November 1953.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2016 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The August 2016 rating decision found the April 5, 2016, rating decision was clearly and unmistakably erroneous for not assigning an effective date of February 20, 2015, for the assignment of a 30 percent rating for the Veteran's skin condition.  

The Veteran testified at a Board hearing in November 2017 before the undersigned Veterans Law Judge (VLJ).  A copy of the transcript is of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).  


FINDING OF FACT

The probative evidence of record shows that the first time the record showed that two characteristics of disfigurement were present was February 20, 2015


CONCLUSION OF LAW

The criteria for an effective date, earlier than February 20, 2015, for the assignment of a 30 percent disability rating for a skin condition have not been met.  38 U.S.C. § 5109A (2012); 38 C.F.R. §§ 3.105 (a), 3.400 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  The Veteran's attorney, at the November 2017 hearing, stated that he did not receive the internal memoranda, including one dated March 4, 2015, which deferred a rating decision.  Additionally, he did not receive a May 8, 2015, VA letter stating that all of the Veteran's skin conditions were being combined.  The Board notes that a letter dated March 27, 2014, in response to his July 24, 2013, NOD, was provided to both the Veteran and his attorney alerting him that VA was unable to process his claim since it was already on appeal.  The Board finds that even assuming that any error was committed with respect to the duty to notify, such error is considered harmless.  

Neither the Veteran nor his attorney have raised any other issues with the duty to notify or duty to assist.  Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board ... to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.  Earlier Effective Date

Except as otherwise provided, the effective date of a rating and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for the increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C. § 5110 (2012); 38 C.F.R. § 3.400 (2017).  

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.20 (2017).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  Consideration must be given to increased evaluations under other potentially applicable Diagnostic Codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  

The Veteran's skin condition is evaluated under Diagnostic Code 7818-7800.  Hyphenated Diagnostic Codes are used when a rating under one diagnostic code requires the use of additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2017).  Here, Diagnostic Code 7818 applies to malignant skin neoplasms (other than malignant melanoma) and Diagnostic Code 7800, pertinent to scars of the head, neck or face.  

Under Diagnostic Code 7818, malignant skin neoplasms are rated as disfigurement of the head, face, or neck (DC 7800), or scars (DCs 7801, 7802, 7804, or 7805), or impairment of function.  38 C.F.R. § 4.118 (2017).  If a skin malignancy requires therapy that is comparable to that used for systemic malignancies, i.e., systemic chemotherapy, X-ray therapy more extensive than to the skin, or surgery more extensive than wide local excision, a 100 percent the evaluation will be assigned from the date of onset of treatment, and will continue, with a mandatory VA examination six months following the completion of such antineoplastic treatment, and any change in evaluation based upon that or any subsequent examination will be subject to the provisions of 38 C. F. R. § 3.105(e).  If there has been no local recurrence or metastasis, the evaluation will then be made on residuals.  If treatment is confined to the skin, the provisions for a 100 percent evaluation do not apply.  38 C.F.R. § 4.118, Diagnostic Code 7818, Note (2017).  

Under Diagnostic Code 7800 the evaluation of scar(s) of the head, face or neck; provides that a 30 percent disability rating is assigned when there are visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2017).  

Under Note (1), the eight characteristics of disfigurement are: a scar 5 or more inches (13 or more cm.) in length; a scar at least 1/4 inch (0.6 cm.) wide at widest part; surface contour of scar elevated or depressed on palpation; a scar adherent to underlying tissue; skin hypo or hyperpigmented in an area exceeding 6 square inches (39 sq. cm.); skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding 6 square inches (39 sq. cm.); underlying soft tissue missing in an area exceeding 6 square inches (39 sq. cm.); and skin indurated and inflexible in an area exceeding 6 square inches (39 sq. cm.).  Id.  

An April 2016 rating decision increased the rating for residual scars of the head, face, and neck associated with skin cancer from 10 percent to 30 percent, effective April 14, 2015.  The decision found that April 14, 2015, was the date that the claim for an increase was made.  

The August 2016 rating decision found clear and unmistakable error with regard to the effective date and granted an earlier effective date of February 20, 2015, the date of the VA examination that first found two characteristics of disfigurement.  At the examination, the Veteran had multiple facial scars secondary to actinic keratosis and basal cell and squamous cell carcinoma.  The scars were not painful or unstable.  The combined area for his facial scars was 3.1 square centimeters.  Individually their measurements were: 4 cm by .2 cm, 3 cm by .1 cm, 3.5 cm by .5 cm, 1.5 cm by .5 cm, .5 cm by .2 cm, 1 cm by .5 cm, 1 cm round, 1 cm round, and 1 cm by .1 cm.  The rating decision noted that the February 2015 examination was associated with the claim of August 2012.  The Board finds that the use of the date of the February 20, 2015 examination for the 30 percent increase is appropriate if the date of claim was in August 2012 because it is the later of the two dates.  Similarly, if the date of claim was in August 2013, it is still the later of the two dates.

An exception to the general rule applies where evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period prior to the date of receipt of the claim for increased compensation.  38 U.S.C. § 5110(b)(2) (2012); 38 C.F.R. § 3.400(o)(2) (2017); Gaston v. Shinseki, 605 F.3d 979, 982-84 (Fed. Cir. 2010).  Under these circumstances, the effective date of the award is the earliest date at which it was ascertainable that an increase occurred.  38 U.S.C. § 5110(b)(2) (2017); 38 C.F.R. § 3.400(o)(2) (2017); Harper v. Brown, 10 Vet. App. 125, 126 (1997).  If the increase occurred more than one year prior, the increase is effective the date of the claim.  Gaston, 605 F. 3d 979; see also Harper, 10 Vet. App. at 126-127.  The question of when an increase in disability is factually ascertainable is based on the evidence in the Veteran's claims folder.  Quarles v. Derwinski, 3 Vet. App. 129, 135 (1992).  It was not factually ascertainable that there was an increase within the one year prior to either the August 2012 or August 2013 dates.  The earlier examinations only showed one characteristic of disfigurement: facial scars with a width of at least 0.6 cm.  

At his November 2017 hearing, the Veteran, through his attorney contends that the earlier effective date should have either been August 2012, when the Veteran's claim was reopened and service connection granted for actinic keratosis; or, August 20, 2013, when a claim for skin cancer was filed.  If either of these dates were considered to be the date of claim, entitlement to a 30 percent rating did not arise until the February 2015 VA examination.  There is no probative medical evidence from earlier which supports a finding that a 30 percent rating was warranted for the Veteran's skin condition, as prior to that date only one characteristic of disfigurement was present.  38 C.F.R. § 4.118.  As February 20, 2015 is the later of either August 2012 or August 2013 as potential dates of claim, it is the appropriate effective date.  38 C.F.R. § 3.400.  


ORDER

An effective date prior to February 20, 2015, for the grant of a 30 percent rating for residual scars of the head, face, and neck associated with skin cancer is denied.  



____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


